296 F.2d 214
In the Matter of Orval WYSE, dba Wyse Brothers Turkey Farm, Bankrupt (two cases).A. E. STALEY MANUFACTURING COMPANY, Appellant,v.Willard A. MACK, Trustee in Bankruptcy, Appellee.ARCHBOLD SEED & GRAIN COMPANY, Appellant,v.Willard A. MACK, Trustee in Bankruptcy, Appellee.
No. 14491.
No. 14492.
United States Court of Appeals Sixth Circuit.
November 24, 1961.

John B. Spitzer, Toledo, Ohio (Marshall, Melhorn, Bloch & Belt, Toledo, Ohio, on the brief), for A. E. Staley Mfg. Co.
Howard C. Cook, Toledo, Ohio (Cline, Bischoff & Cook, Toledo, Ohio, on the brief), for Archbold Seed & Grain Company.
Robert B. Gosline, Toledo, Ohio (Arthur S. Newcomer of Newcomer & Shaffer, Bryan, Ohio; and Robert B. Gosline of Shumaker, Loop & Kendrick, Toledo, Ohio, on the brief), for Willard A. Mack.
Before MARTIN, Circuit Judge, SIMONS, Senior Judge, and CECIL, Circuit Judge.

ORDER.

1
The questions presented by these appeals from the Western Division of the United States District Court for the Northern District of Ohio are: 1. Whether a fund of $376,100.34 derived from the sale of about 100,000 turkeys is the property of the bankrupt, Orval Wyse, or the property of a partnership, consisting of the bankrupt and Archbold Seed and Grain Company; and, 2. Did the District Court err in not vacating its judgment of February 23, 1960, and in not permitting Archbold Seed and Grain Company to file an answer?


2
Upon careful consideration of all matters presented on the appeals, the Court finds that there is no substantial evidence to support the claim of a partnership between Orval Wyse and Archbold Seed and Grain Company; and, it further finds that the facts as found by the referee in bankruptcy and the inferences of facts drawn therefrom, as affirmed by the District Judge, are not clearly erroneous.


3
It is therefore ordered, adjudged and decreed that the judgments of the District Court be and they are hereby affirmed, upon the findings of fact, conclusions of law and memorandum of the referee, and the memorandum of the District Judge on the petitions for review.